OPINION
By THE COURT.
Submitted on motion by the plaintiff-appellee seeking an order dismissing the appeal for the reason that the defendant-appellant has failed to file assignment of errors and bill of exceptions within fifty days from the date of filing the notice of appeal on questions of law. The record discloses that the action was one in forcible entry and detention originating in the Municipal Court of Columbus, Ohio; that a judgment was rendered for the plaintiff and appeal on questions of law taken to the Court of Common Pleas. The appeal was dismissed upon motion filed by the plaintiff-appellee for failure to comply with the court rule in that bill of exceptions and assignment of errors were not filed within thirty days from the date of filing notice of appeal. Our appeal is directed to the judgment entry sustaining the appellee’s motion in the Common Pleas Court. A purported assignment of errors has been filed within the time required under Rule VII of this court but all of the error assignments are directed to errors alleged to have been committed in the Municipal Court. None of them are directed to the judgment appealed from and there is nothing in the appellant’s brief which complains of error committed by the Court of Common Pleas. Since none of the errors relate to the order appealed from there is as a matter of fact no assignment of errors which this court can recognize. The motion will therefore be sustained for failure to comply with Rule VII of this court, the fifty day period for such filing having elapsed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.